Case 9:19-cv-80006-DMM Document 29 Entered on FLSD Docket 07/28/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 19-80006-CV-MIDDLEBROOKS/Reid
                               (15-80184-CR-MIDDLEBROOKS)


  PEDRO ANTONIO ALARCON,

         Movant,

  v.

  UNITED STATES OF AMERICA,

        Respondent.
  _________________________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court on Magistrate Judge Lisette Reid’s Report, issued

  on January 19, 2021. (DE 20). The Report recommends denying Movant Pedro Antonio Alarcon’s

  Motion to Vacate, pursuant to 28 U.S.C. §2255.

         The deadline for Movant to file objections expired on February 2, 2021. Movant filed no

  objections by that date, so I adopted the Report and closed this case on February 19, 2021. (DE

  21). Then, on March 4, 2021, Movant filed a motion to reconsider and request to permit late-filed

  objections, asserting that he had not received a copy of the Report in time to prepare his objections.

  (DE 23). In an abundance of caution and to afford Movant an opportunity to respond to the Report,

  I reopened the case and set a deadline of April 29, 2021 for Movant to file his objections. (DE 24).

  I later extended the deadline to Mary 21, 2021, at movant’s request. (DE 27). Thereafter, Movant

  timely filed his objections. (DE 28).

         I have conducted a de novo review of Judge Reid’s Report, the record in this case, and I

  have considered the applicable law. I have also considered Movant’s objections, and I find that
Case 9:19-cv-80006-DMM Document 29 Entered on FLSD Docket 07/28/2021 Page 2 of 2




  they lack merit. Accordingly, I continue to agree with Judge Reid’s recommendations and I now

  reaffirm my prior ruling adopting her Report.

         Further, I find that Movant cannot make “a substantial showing of the denial of a

  constitutional right” sufficient to support the issuance of a Certificate of Appealability. See 28

  U.S.C. § 2253.

         Accordingly, it is ORDERED AND ADJUDGED that:

         (1) The Report (DE 20) is ADOPTED.

         (2) Movant’s Objections (DE 28) are OVERRULED.

         (3) Movant’s Amended Motion to Vacate pursuant to 28 U.S.C. § 2255 (DE 8) is

             DENIED.

         (4) No certificate of appealability shall issue.

         (5) Final Judgment shall be entered by separate Order.

         SIGNED in Chambers at West Palm Beach, Florida, this 27th day of July, 2021.




                                                              Donald M. Middlebrooks
                                                              United States District Judge



  Copies to: Magistrate Lisette Reid
             Counsel of Record
             Pedro Antonio Alarcon, PRO SE
             08683-104
             Miami FCI
             Federal Correctional Institution
             Inmate Mail/Parcels
             Post Office Box 779800
             Miami, FL 33177




                                                    2
